Citation Nr: 0929074	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  03-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970 to March 
1972.   

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 RO rating 
decision.  

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in January 2006.  

In March 2006, the Boar reopened the Veteran's claim of 
service connection for PTSD based on new and material 
evidence and then remanded the reopened claim to the RO, via 
the Appeals Management Center (AMC) for further development.  

The appeal is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  



REMAND

The Board finds that further development is warranted in 
order to attempt to verify the Veteran's alleged stressors.  

The March 2006 Board remand stated that the Veteran was 
assigned to A Battery, 6th Battalion, 11th Artillery from May 
1972 to October 1971 and then to A Battery, 3rd Battalion, 
82nd Artillery from October 1971 to March 1972.  The Veteran 
testified that he was stationed at Chu Li and Duc Pho and 
then from September 1971 to March 1972 he was stationed in Da 
Nang at Fire Support Base (FSB) Maude.  He also couldn't 
clearly remember who he was stationed with but said it was 
either the 138th or the 183rd.  He testified that his 
stressors of mortar attacks happened when he was in Da Nang 
from September 1971 to March 1972.  

The Board remanded the case after the hearing so that the 
Veteran could be afforded an opportunity to document his 
claimed stressors for the record.  However, the Veteran did 
not respond to the RO's request for detailed information to 
assist in verifying his claimed events.  

In addition, the Board finds that further development is 
warranted because the stressors of other possible stressors 
that were the Veteran identified during the most recent VA 
examination when he was diagnosed with PTSD due to a primary 
stressor identified as "combat."  The examiner noted that 
the Veteran reported being on "black ops" during service 
and that taking fire from a sniper on one occasion at Duc Pho 
and being exposed to rockets frequently crossing his base.  .  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

If the Veteran is scheduled for a new VA examination, then 
the Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should once again take 
appropriate steps to contact the Veteran 
in order to have him provide further 
information regarding his claimed 
stressor events during service, including 
his recently identified duty in "black 
ops" and rocket crossing his base.  This 
should include details of the reported 
events such as date and place of each 
incident and circumstance surrounding the 
stressor.  Once again, the Veteran should 
be informed that he may provide other 
evidence to verify any stressor.  If the 
Veteran fails to respond, this should be 
noted for the record.  

2.  After completing the requested 
development, and any additional action 
deemed warranted if the Veteran responds, 
the claim should be reviewed in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
and afford them the appropriate time 
period for response thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



